Exhibit 10.2
 
PLACEMENT AGENCY AGREEMENT
 


 
May 28, 2015
 
Nova Lifestyle, Inc.
6565 E. Washington Blvd.
Commerce, CA 90040
 
Ladies and Gentlemen:
 
This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim” or the “Placement Agent”) and Nova Lifestyle, Inc. (the “Company”),
that Maxim shall serve as the lead placement agent for the Company, on a
“reasonable best efforts” basis, in connection with the proposed placement (the
“Placement”) of registered shares (the “Shares”) of the Company’s common stock,
par value $.001 per share (the “Common Stock”) and unregistered warrants to
purchase shares of Common Stock (The “Warrants” and collectively with the
Shares, the “Securities”) directly to various investors. The terms of the
Placement shall be mutually agreed upon by the Company and the purchasers (each,
a “Purchaser” and collectively, the “Purchasers”) and nothing herein constitutes
that Maxim would have the power or authority to bind the Company or any
Purchaser or an obligation for the Company to issue any Securities or complete
the Placement. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.” The date of the
closing of the Placement shall be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that Maxim’s obligations hereunder are
on a reasonable best efforts basis only and that the execution of this Agreement
does not constitute a commitment by Maxim to purchase the Securities and does
not ensure the successful placement of the Securities or any portion thereof or
the success of Maxim with respect to securing any other financing on behalf of
the Company. The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the
Placement.  The sale of the Securities to any Purchaser will be evidenced by a
purchase agreement (the “Purchase Agreement”) between the Company and such
Purchaser in a form reasonably acceptable to the Company and Maxim.  Prior to
the signing of any Purchase Agreement, officers of the Company will be available
to answer inquiries from prospective Purchasers.


Notwithstanding anything herein to the contrary, in the event Maxim determines
that any of the terms provided for hereunder shall not comply with a FINRA rule,
including but not limited to FINRA Rule 5110, then the Company shall agree to
amend this Agreement in writing upon the request of Maxim to comply with any
such rules; provided that any such amendments shall not provide for terms that
are less favorable to the Company.
 
SECTION 1.        COMPENSATION.  As compensation for the services provided by
Maxim hereunder, the Company agrees to pay to Maxim:


(A)           A cash fee equal to:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) 7.0% of the gross proceeds received by the Company in the Placement, which
shall be paid at the Closing of the Placement from the gross proceeds of the
Shares sold; and
 
(ii) 4.0% of the gross cash proceeds received by the Company from time to time
in connection with the exercise of any Warrant (the “Warrant Solicitation Fee”),
payable within three (3) business days of receipt by the Company of any proceeds
from the exercise of such Warrant.


(B)           Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse Maxim for out-of-pocket expenses actually incurred,
including the reasonable fees of legal counsel and all travel expenses approved
in advance by the Company, which shall be limited to $135,000.  The Company will
reimburse Maxim directly out of the Closing of the Placement.  In the event this
Agreement shall terminate prior to the consummation of the Placement, Maxim
shall be entitled to reimbursement for actual expenses incurred, including but
not limited to all travel expenses approved in advance by the Company; provided,
however, such expenses shall not exceed $50,000.  Maxim shall submit receipts or
other evidence of any expenses in excess of $1,000 eligible to be reimbursed
pursuant to this Section 1(B) in a form which is market standard, to the Company
prior to reimbursement of such expenses.


(C)           Upon the successful consummation of the sale of the Shares
pursuant to the Purchase Agreement, for a period of fifteen (15) months from the
Closing Date, the Company hereby grants to the Placement Agent the right of
first refusal to act as lead managing underwriter and sole book runner or lead
placement agent with at least seventy percent (70%) of the economics for any and
all future public and private equity, equity-linked and debt offerings during
such fifteen (15) month period of the Company, or any successor to or any
subsidiary of the Company.


SECTION 2.        REGISTRATION STATEMENT.
 
The Company represents and warrants to, and agrees with, the Placement Agent
that:
 
(A)         The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration No.
333-193746) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on March 7, 2014, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
the Prospectus Supplement, as the case may be; and any reference in this
Agreement to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, the information set forth on Schedule 2(A), together with
the free writing prospectuses, if any, used in connection with the Placement,
including any documents incorporated by reference therein.
 
 
 

--------------------------------------------------------------------------------

 
 
(B)         The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the applicable Rules and Regulations and
did not and, as amended or supplemented, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Base Prospectus, the Time of Sale Prospectus and the Prospectus Supplement,
each as of its respective date, comply in all material respects with the
Securities Act and the applicable Rules and Regulations. Each of the Base
Prospectus, the Time of Sale Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
the light of the circumstances under which they were made not misleading; and
any further documents so filed and incorporated by reference in the Base
Prospectus, the Time of Sale Prospectus or Prospectus Supplement, when such
documents are filed with the Commission, will conform in all material respects
to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that (x) have not been filed as required pursuant to the Securities Act
or (y) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Base Prospectus,
the Time of Sale Prospectus or Prospectus Supplement, or to be filed as exhibits
or schedules to the Registration Statement, which (x) have not been described or
filed as required or (y) will not be filed within the requisite time period.
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act. Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.
 
 
(D)         The Company has delivered, or will as promptly as practicable
deliver, to the Placement Agent complete conformed copies of the Registration
Statement and of each consent and certificate of experts, as applicable, filed
as a part thereof, and conformed copies of the Registration Statement (without
exhibits), the Base Prospectus, the Time of Sale Prospectus and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Placement Agent acknowledges that all
such materials as exist on the date of this letter are available on EDGAR.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Shares pursuant to the Placement
other than the Base Prospectus, the Time of Sale Prospectus, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.       REPRESENTATIONS AND WARRANTIES INCORPORATED BY REFERENCE. Each
of the representations and warranties (together with any related disclosure
schedules thereto) made by the Company to the Purchasers in that certain
Purchase Agreement dated as of May 28, 2015, between the Company and each
Purchaser, is hereby incorporated herein by reference (as though fully restated
herein) and is, as of the date of this Agreement, hereby made to, and in favor
of, the Placement Agent.
 
SECTION 4.       REPRESENTATIONS OF MAXIM. Maxim represents and warrants that it
(i) is a member in good standing of FINRA, (ii) is registered as a broker/dealer
under the Securities Exchange Act of 1934 (the “Exchange Act”), (iii) is
licensed as a broker/dealer under the laws of the States applicable to the
offers and sales of Shares by Maxim, (iv) is and will be a body corporate
validly existing under the laws of its place of incorporation, (v) has full
power and authority to enter into and perform its obligations under this
Agreement. Maxim will immediately notify the Company in writing of any change in
its status as such. Maxim covenants that it will conduct the Transaction
hereunder in compliance with the provisions of this Agreement and the
requirements of applicable law, including the Rules and Regulations.  
 
SECTION 5.       INDEMNIFICATION. Maxim and the Company agrees to the
indemnification and other agreements set forth in the Indemnification Provisions
(the “Indemnification”) attached hereto as Addendum A, the provisions of which
are incorporated herein by reference and shall survive the termination or
expiration of this Agreement.
 
SECTION 6.       ENGAGEMENT TERM. Maxim’s engagement hereunder will be until the
earlier of (i) June 19, 2015 and (ii) the completion of the Placement. The
engagement may be terminated by either the Company or Maxim at any time upon 30
days’ written notice. If the Company elects to terminate the engagement pursuant
to this Section even though the Placement Agent was prepared to proceed with the
Placement and, if within twelve (12) months following such termination, the
Company completes any financing of equity, equity-linked or debt or other
capital raising activity with any of the investors contacted by Maxim during the
term of its engagement, then the Company will pay to Maxim upon the closing of
such financing the compensation set forth in Section 1(A) hereof. Upon such
termination, Maxim shall deliver to the Company a list of all investors
contacted by Maxim during the term of its engagement.  Notwithstanding anything
to the contrary contained herein, the provisions concerning the Company’s
obligation to pay any fees actually earned pursuant to Section 1 hereof and
which are permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), and the
confidentiality, indemnification and contribution provisions contained herein
and the Company’s obligations contained in the Indemnification Provisions will
survive any expiration or termination of this Agreement.
 
SECTION 7.      MAXIM INFORMATION. The Company agrees that any information or
advice rendered by Maxim in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as otherwise required by law, the Company will not disclose or otherwise
refer to the advice or information in any manner without Maxim’s prior written
consent.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.       NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that
Maxim is not and shall not be construed as a fiduciary of the Company and shall
have no duties or liabilities to the equity holders or the creditors of the
Company or any other person by virtue of this Agreement or the retention of
Maxim hereunder, all of which are hereby expressly waived.


SECTION 9.       CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Shares hereunder are subject to the accuracy, when
made and on the Closing Date, of the representations and warranties on the part
of the Company and its Subsidiaries contained herein and in the Purchase
Agreement, to the accuracy of the statements of the Company and its Subsidiaries
made in any certificates pursuant to the provisions hereof, to the performance
by the Company and its Subsidiaries of their obligations hereunder, and to each
of the following additional terms and conditions:
 
(A)        No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise,) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
 
(B)         The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
 
(C)         All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Shares, the Registration Statement, the Base Prospectus and the Prospectus
Supplement, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
(D)         The Placement Agent shall have received as of the Closing Date the
favorable opinions of legal counsel to the Company identified in the Purchase
Agreement, dated as of such Closing Date, including, without limitation, a
negative assurance letter from PRC and U.S. counsel, addressed to the Placement
Agent in form and substance satisfactory to the Placement Agent.
 
(E)         (i) Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited or unaudited financial statements
included or incorporated by reference in the Base Prospectus, any material loss
or interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Shares on the terms and in the manner contemplated by the Base
Prospectus, the Time of Sale Prospectus and the Prospectus Supplement.
 
 
 

--------------------------------------------------------------------------------

 

 
(F)         The Shares are registered under the Exchange Act. The Company shall
have taken no action designed to, or likely to have the effect of terminating
the registration of the Shares under the Exchange Act, nor has the Company
received any information suggesting that the Commission is contemplating
terminating such registration.
 
(G)         Subsequent to the execution and delivery of this Agreement and up to
the Closing Date, there shall not have occurred any of the following: (i)
trading in securities generally on the Nasdaq Stock Market shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission or by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Shares on the terms and in the manner contemplated
by the Base Prospectus and the Prospectus Supplement.
 
(H)        No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Shares or materially and adversely affect or potentially and adversely affect
the business or operations of the Company; and no injunction, restraining order
or order of any other nature by any federal, state or foreign court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Shares or materially and adversely affect the
business or operations of the Company.
 
(I)          The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement and sale of Warrants,
including as an exhibit thereto this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(J)         The Company shall have entered into a Purchase Agreement with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.
 
(K)         FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, an Issuer Filing with FINRA
pursuant to FINRA Rule 5110 with respect to the Registration Statement and pay
all filing fees required in connection therewith.
  
(L)         Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
 
(M)        On or prior to the Closing Date, the Placement Agent shall have
received a Lock-Up Agreement from each of the Company’s officers, directors and
holders of three percent (3%) of the Company’s common stock issued and
outstanding as of the date hereof.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
SECTION 10.    DELIVERY OF COLD COMFORT LETTER. As of the Closing Date,
Placement Agent shall have received a letter, addressed to the Placement Agent
and in form and substance satisfactory in all respects to the Placement Agent
from each of Marcum Bernstein & Pinchuk LLP and Crowe Horwath (HK) CPA Limited.
 
SECTION 11.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State. This Agreement may not be
assigned by either party without the prior written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns. Any right to
trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Each of the Placement
Agent and the Company: (i) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (ii) waives any objection which it may have or hereafter
to the venue of any such suit, action or proceeding, and (iii) irrevocably
consents to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding. Each of the Placement Agent and the Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.
  
 
 

--------------------------------------------------------------------------------

 
 
SECTION 12.     ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Shares, as applicable. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof. The Company agrees that the Placement Agent may
rely upon, and is a third party beneficiary of, the representations and
warranties, and applicable covenants set forth in any such purchase,
subscription or other agreement with the Purchasers in the Placement.  All
amounts stated in this Agreement are in US dollars unless expressly stated.
 
SECTION 13.     NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.
 
[The remainder of this page has been intentionally left blank.]
 


 
 

--------------------------------------------------------------------------------

 
 
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.
 

 
Very truly yours,
     
MAXIM GROUP LLC
     
By: 
     
Name: Clifford A. Teller
   
Title: Executive Managing Director, IB
     
Address for notice:
 
405 Lexington Avenue
 
New York, NY 10174
 
Attention: James Siegel, General Counsel
Email: jsiegel@maximgrp.com

 
Accepted and Agreed to as of
the date first written above:
 
NOVA LIFESTYLE, INC.
 
By: 
     
Name:
   
Title:
 

 
Address for notice:
6565 E. Washington Blvd.
Commerce, CA 90040
Attention:
Email: 
 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM A
 
INDEMNIFICATION PROVISIONS
 
In connection with the engagement of Maxim Group LLC (“Maxim”) by Nova
Lifestyle, Inc. (the “Company”) pursuant to a letter agreement dated May 28,
2015, between the Company and Maxim, as it may be amended from time to time in
writing (the “Agreement”), the Company hereby agrees as follows:
 

 
1.
The Company hereby agrees to indemnify and hold Maxim, its officers, directors,
principals, employees, affiliates, and stockholders, and their successors and
assigns, harmless from and against any and all loss, claim, damage, liability,
deficiencies, actions, suits, proceedings, costs and legal expenses or expense
whatsoever (including, but not limited to, reasonable legal fees and other
expenses and reasonable disbursements incurred in connection with defending any
action, suit or proceeding, including any inquiry or investigation, commenced or
threatened, or any claim whatsoever, or in appearing or preparing for appearance
as witness in any proceeding, including any pretrial proceeding such as a
deposition) (collectively the “Losses”) arising out of, based upon, or in any
way related or attributed to, (i) any breach of a representation, warranty or
covenant by the Company contained in this Agreement; or (ii) any activities or
services performed hereunder by Maxim, unless it is finally judicially
determined (and not subject to appeal) in a court of competent jurisdiction that
such Losses were the primary and direct result of the willful misconduct or
gross negligence of Maxim in performing the services hereunder.

 

 
2.
The Company agrees to notify Maxim promptly of the assertion against it or any
other person of any claim or the commencement of any legal action, suit or
proceeding relating to a transaction contemplated by the Agreement.  If Maxim
receives written notice of the commencement of any legal action, suit or
proceeding with respect to which the Company is or may be obligated to provide
indemnification pursuant to this Addendum A, Maxim shall, within twenty (20)
days of the receipt of such written notice, give the Company written notice
thereof (a “Claim Notice”). Failure to give such Claim Notice within such twenty
(20) day period shall not constitute a waiver by Maxim of its right to indemnity
hereunder with respect to such action, suit or proceeding; provided, however,
the indemnification hereunder may be limited by any such failure to provide a
Claim Notice to the Company that materially prejudices the Company. Upon receipt
by the Company of a Claim Notice from Maxim with respect to any claim for
indemnification which is based upon a claim made by a third party (“Third Party
Claim”), the Company may assume the defense of the Third Party Claim with
counsel of its own choosing, as described below. Maxim shall cooperate in the
defense of the Third Party Claim and shall furnish such records, information and
testimony and attend all such conferences, discovery proceedings, hearings,
trial and appeals as may be reasonably required in connection therewith. Maxim
shall have the right to employ its own counsel in any such action which shall be
at the Company's expense if (i) the Company shall have failed in a timely manner
to assume the defense and employ counsel or experts reasonably satisfactory to
Maxim in such litigation or proceeding or (ii) the named parties to any such
litigation or proceeding (including any impleaded parties) include the Company
and Maxim and representation of the Company and Maxim by the same counsel or
experts would, in the reasonable opinion of Maxim, be inappropriate due to
actual or potential differing interests between the Company and Maxim. The
Company shall not satisfy or settle any Third Party Claim for which
indemnification has been sought and is available hereunder, without the prior
written consent of Maxim, which consent shall not be conditioned or delayed and
which shall not be required if Maxim is granted a release in connection
therewith. The indemnification provisions hereunder shall survive the
termination or expiration of this Agreement.

  

 
3.
The Company further agrees, upon demand by Maxim, to promptly reimburse Maxim
for, or pay, any loss, claim, damage, liability or expense as to which Maxim has
been indemnified herein with such reimbursement to be made currently as any
loss, damage, liability or expense is incurred by Maxim. Notwithstanding the
provisions of the aforementioned Indemnification, any such reimbursement or
payment by the Company of fees, expenses, or disbursements incurred by Maxim
shall be repaid by Maxim in the event of any proceeding in which a final
judgment (after all appeals or the expiration of time to appeal) is entered in a
court of competent jurisdiction against Maxim based solely upon its gross
negligence or willful misconduct in the performance of its duties hereunder, and
provided further, that the Company shall not be required to make reimbursement
or payment for any settlement effected without the Company’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

 
 
 

--------------------------------------------------------------------------------

 
 

 
4.
If for any reason the foregoing indemnification is unavailable or is
insufficient to hold such indemnified party harmless, the Company agrees to
contribute the amount paid or payable by such indemnified party in such
proportion as to reflect not only the relative benefits received by the Company,
as the case may be, on the one hand, and Maxim, on the other hand, but also the
relative fault of the Company and Maxim as well as any relevant equitable
considerations. In no event shall Maxim contribute in excess of the fees
actually received by it pursuant to the terms of this Agreement.

 

 
5.
For purposes of this Agreement, each officer, director, stockholder, and
employee or affiliate of Maxim and each person, if any, who controls Maxim (or
any affiliate) within the meaning of either Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended, shall have the same rights as Maxim with respect to matters of
indemnification by the Company hereunder.

 
 

 
MAXIM GROUP LLC
       
By: 
     
Name: Clifford A. Teller
   
Title: Executive Managing Director, IB

 
Accepted and Agreed to as of
the date first written above:
 
NOVA LIFESTYLE, INC.
 
By: 
     
Name:
   
Title:
 
 

 
[Sig Page to Indemnification Provisions
Pursuant to Placement Agency Agreement
between Nova Lifestyle, Inc. and Maxim Group LLC]


 
 
 

--------------------------------------------------------------------------------

 


 